Citation Nr: 0527378	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  02-21 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits, in the calculated amount of $3,066.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran served on active duty from March 1978 to March 
1982.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a September 2002 decision 
by the Committee on Waivers and Compromises (Committee) of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida. 

In December 2003, the case was remanded to the RO for further 
development.  Following the requested development, a 
supplemental statement of the case (SSOC) as issued in March 
2005.  

Review of the record discloses that the assessed overpayment 
in question has been recouped in full.  Nevertheless, in 
accordance with Franklin v. Brown, 5 Vet. App. 190 (1993), 
the Board will consider whether waiver of the overpayment in 
the calculated amount of $3,066 is in order.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  In June 1982, the veteran was awarded compensation for 
disability evaluated as 60 percent disabling, effective March 
27, 1982.  In August 1982, the rating was increased to 80 
percent, effective July 15, 1982; and, in February 1984, the 
rating was reduced back to 60 percent, effective June 1, 
1984.               

3.  In July 1988, the veteran submitted a marriage 
certificate, verifying his marriage to D.E.M. on June [redacted], 
1988; he also submitted VA Form 21-686c, Declaration of 
Status of Dependents, listing his wife D.E.M. and son K.  

4.  In August 1988, the veteran's award was amended to 
include his wife and child as dependents.  Subsequently, the 
veteran was notified in writing on several occasions that he 
was receiving additional compensation for his spouse and 
children, and that he had a responsibility to notify VA of 
any changes in his dependency status.  

5.  In June 2000, the veteran submitted VA Form 21-0538, 
Status of Dependents questionnaire, wherein he listed T.D.M. 
as his spouse.  

6.  In March 2002, the veteran notified the RO that he and 
D.E.M. had been divorced in June 1993; and, he married T.D.M. 
in May 2000.  

7.  On June 6, 2002, the veteran's award of disability 
compensation was adjusted to remove a dependent spouse, 
effective July 1, 1993; this action resulted in the creation 
of an overpayment, in the calculated amount of $7,134.  

8.  On June 17, 2002, the veteran's award was amended to add 
a dependent spouse, effective June 1, 2000.  This action 
reduced the amount of the overpayment to $3,066.  

9.  The veteran's failure to promptly notify the VA of his 
divorce in June 1993, and his continuing to accept money to 
which he knew or should have known that he was not entitled, 
caused the overpayment of disability benefits, in the 
calculated amount of $3,066; there was no fault on the part 
of VA causing the overpayment.  

10.  Recovery of the overpayment did not cause the veteran 
undue hardship.  

11.  Recovery of the overpayment did not defeat the purpose 
of paying VA compensation benefits.  

12.  Allowing the veteran to retain the benefits he 
erroneously received would have resulted in unfair 
enrichment.  

13.  The veteran did not relinquish a valuable right or incur 
a legal obligation based on the overpayment of $3,066.  


CONCLUSIONS OF LAW

1.  There has been no showing of fraud, misrepresentation, or 
bad faith on the part of the veteran in the creation of the 
overpayment.  38 U.S.C.A. § 5302 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 1.962, 1.963, 1.965 (2004).  

2.  Recoupment of the overpayment of VA disability 
compensation benefits in the amount of $3,066 was not against 
equity and good conscience.  38 U.S.C.A. §§ 5107(b), 5302(a), 
(c) (West 2002 & Supp. 2005); 38 C.F.R. §§ 1.963(a), 1.965(a) 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West. 
2002 & Supp. 2005), became effective.  This liberalizing 
legislation essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim and 
provides that VA will assist the claimant in obtaining 
evidence necessary to substantiate a claim.  However, these 
changes are not applicable to claims such as the one decided 
here.  See Barger v. Principi, 16 Vet. App. 132 (2002).  In 
Barger, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA, with its expanded duties, 
is not applicable to cases involving the waiver of recovery 
of overpayment claims, pointing out that the statute at issue 
in such cases was not found in Title 38, United States Code, 
Chapter 51 (i.e., the laws changed by VCAA).  Furthermore, 
because the law as mandated by statute, and not the evidence, 
is dispositive of this appeal, the VCAA is not applicable.  
Mason v. Principi, 16 Vet. App. 129 (2002).  

II.  Factual background.

The pertinent facts in this case may be briefly described.  
The veteran filed his original claim for service connection 
(VA Form 21-526) in April 1982.  By a rating action of June 
1982, the RO granted service connection for idiopathic 
epilepsy; a 60 percent disability was assigned, effective 
March 27, 1982.  Subsequently, in August 1982, the RO 
increased the evaluation for idiopathic epilepsy from 60 
percent to 80 percent, effective July 15, 1982; however, in a 
February 1984 rating action, the rating was reduced back to 
60 percent, effective June 1, 1984.  

Received in July 1988 was a statement in support of claim (VA 
Form 21-4138), wherein the veteran indicated that he was 
filing a dependent claim based on his recent marriage to 
D.E.M. on July [redacted], 1988.  Submitted in support of his claim 
was a marriage certificate, verifying the veteran's marriage 
to D.E.M. on July [redacted], 1988; he also submitted VA Form 21-686c, 
Declaration of Status of Dependents, listing his wife D.E.M. 
and son K.L.M. Jr.  

By letter dated in August 1988, the veteran's award was 
amended to include his spouse and child as dependents.  He 
was informed that he should promptly inform VA of any change 
in the status of his dependents.  Attached to that letter was 
VA Form 21- 8764 which reiterated that additional benefits 
were included for his spouse, and that failure to notify the 
RO in a prompt fashion of a dependency change would result in 
the creation of an overpayment in his account.  Subsequently, 
the veteran was notified in writing on several occasions that 
he was receiving additional compensation for his spouse and 
children, and that he had a responsibility to notify VA of 
any changes in his dependency status.  

Received in June 2000 was a Status of Dependents 
questionnaire (VA Form 21-0538), wherein the veteran 
indicated that he married T.D.M. on May [redacted], 2000.  

In a Report of Contact (VA Form 119), dated March 5, 2002, 
the veteran indicated that he divorced D.E.M. in June 1993; 
he stated that all the paperwork was sent to the VA at that 
time.  The veteran also indicated that he married T.D.M. in 
May 2000.  Therefore, he maintained that his award should 
reflect benefits for T.D.M. and his three dependent children.  

Received in May 2002 was a statement in support of claim (VA 
Form 21-4138) wherein the veteran again reported that he was 
divorced from D.E.M, and subsequently remarried; he stated 
that he submitted the proper paperwork to the VA.  The 
veteran also submitted a copy of a Status of Dependents 
questionnaire, dated in May 2000.  The veteran also submitted 
a copy of the final judgment of dissolution of marriage, 
dated June [redacted], 1993, reflecting his divorce from D.M.  

On June 6, 2002, the veteran's award of disability 
compensation was adjusted to remove a dependent spouse, 
effective July 1, 1993; this action resulted in the creation 
of an overpayment, in the calculated amount of $7,134.  On 
June 17, 2002, the award was amended to add a spouse, 
effective June 1, 2000.  This action reduced the amount of 
the overpayment to $3,066.  

In a Financial Status Report (FSR), filed by the veteran in 
October 2002, he reported that his monthly net income totaled 
$4,352.74.  He also reported total monthly expenses of 
$4,727, consisting of: $583 for rent, $500 for food, $250 for 
utilities and heat, $1,099 for other living expenses 
(including car insurance, telephone bill, cable bill, home 
maintenance, car payments, repairs, school supplies, and 
clothing), and $2,295 for monthly payments on installment 
contracts and other debts.  The veteran reported cash in the 
bank totaling $1,000, cash on hand totaling $2000, a 1995 
automobile valued at $1,000, and another 1995 automobile 
valued at $15,000.  

A supplemental statement of the case issued in March 2005 
reflects that the "subject overpayment has long since been 
recovered."


III.  Legal analysis.

Waiver of repayment of indebtedness is precluded if there is 
any indication of fraud, misrepresentation of a material 
fact, or bad faith on the part of the person having an 
interest in obtaining a waiver.  38 U.S.C.A. § 5302(c) (West 
2002 & Supp. 2005).  In order to determine whether waiver may 
be granted, it is first necessary to examine the question of 
whether the overpayment was created as a result of fraud, 
misrepresentation, or bad faith on the part of the claimant.  
Ridings v. Brown, 6 Vet. App. 544, 546 (1994), citing 38 
C.F.R. § 1.965.  

In this case, the Committee specifically found that fraud, 
misrepresentation, or bad faith was not shown on the part of 
the veteran.  The Board concurs.  Therefore, there is no 
statutory bar to waiver of recovery of the overpayment.  

The next question before the Board for review is whether the 
evidence establishes that recovery of the indebtedness would 
be against equity and good conscience, in which case recovery 
of that overpayment may be waived.  38 U.S.C.A. § 5302; 38 
C.F.R. §§ 1.963, 1.965.  The phrase "equity and good 
conscience" means arriving at a fair decision between the 
obligor and the Government.  In making this determination, 
consideration will be given to various elements, which are 
not intended to be all-inclusive.  These elements are the 
fault of the debtor where such actions contribute to creation 
of the debt, balancing of faults where VA fault is also 
involved, whether collection of the debt would cause the 
debtor undue financial hardship by depriving him of the basic 
necessities, whether collection would defeat the purpose of 
the VA benefit, whether failure to make restitution would 
result in unjust enrichment and whether reliance on the VA 
benefits resulted in relinquishment of a valuable right, 
i.e., changing position to one 's detriment.  38 C.F.R. 
§ 1.965(a).  

The Committee denied the veteran's request for waiver in a 
September 2002 decision on the basis that the veteran was at 
fault in the creation of the overpayment as he continued to 
receive additional benefits for a dependent spouse after his 
divorce, that he was not entitled to such monies, and that 
collection of the debt would not be against equity and good 
conscience.  The Board agrees.  

The indebtedness at issue resulted from the veteran's 
continued receipt of additional benefits for a dependent 
spouse following his divorce in June 1993 until he remarried 
in May 2000.  As set forth above, the Board finds that the 
veteran bears responsibility for the creation of the debt.  
The record in this case reflects that the veteran was aware 
of the dependency reporting requirements applicable to his 
disability compensation award.  Thus, the veteran's continued 
receipt of additional benefits for a spouse after his divorce 
resulted in the subject overpayment.  Under the 
circumstances, the Board concurs with the RO that the veteran 
was at fault in the creation of the overpayment.  

The Board has also considered whether recovery of the 
overpayment would defeat the original purpose of the benefit, 
by nullifying the object for which it was intended.  The 
Board notes that withholding of benefits or recovery would 
not nullify the objective for which benefits were intended 
since the veteran was paid benefits for a dependent spouse 
that he did not have during the relevant time period.  Since 
the veteran received compensation benefits to which he was 
not entitled, requiring repayment would not frustrate the 
purpose of the benefit.  

The veteran would be unjustly enriched if the benefits were 
not recovered, since failure to make restitution would result 
in unfair gain to the veteran as he was erroneously paid 
compensation benefits to which he was not entitled.  The 
Board has also considered the factor of whether reliance on 
the compensation benefits caused him to change his position 
to his detriment.  There is, however, no evidence of record 
indicating that receipt of overpayment of VA compensation 
benefits caused the veteran to relinquish a valuable right or 
to incur a legal obligation.  

The Board has also considered whether the veteran would 
suffer undue financial hardship if forced to repay the debt 
at issue.  In the financial status report of record, dated in 
October 2002, the veteran reported monthly income of 
$4,352.74, and monthly expenses of $4,727, which resulted in 
a negative cash balance of $375.  The veteran also indicated 
that of the $2,295 in installment contracts and other debts, 
$757 was past due.  However, the record shows that the 
veteran failed to include his monthly VA disability 
compensation benefits of about $1,000 to his monthly net 
income.  After including his VA disability, the veteran would 
actually have a positive cash balance of almost $700.  The 
veteran also indicated on his financial status report that he 
would be able to repay his debt in monthly installments of 
$100.  As noted above, the record reflects that the debt has 
been recovered.

Although the veteran demonstrates some financial hardship due 
to financing his daughter's education, which is the $757 in 
past due amounts, he has not supplied evidence which would 
suggest that his indebtedness to the Government should not 
have been afforded the same consideration and attention he 
provided to his other obligations or that payment of the debt 
would deprive (or deprived) the veteran and his family of the 
basic necessities of life.  In light of the foregoing, the 
Board is unable to conclude that there is financial hardship 
in this case.  

The Board finds, therefore, that under the principles of 
equity and good conscience, taking into consideration all of 
the specifically enumerated elements of 38 C.F.R. § 1.965(a), 
it was not unfair to recover the veteran's disability 
compensation overpayment indebtedness in the amount of 
$3,066.  The end result would not be unduly favorable or 
adverse to either the Government or the veteran.  The 
evidence in this case is not so evenly balanced that there is 
doubt as to any material issue.  38 U.S.C.A. § 5107(b).  


ORDER

Waiver of recovery of an overpayment of VA disability 
compensation benefits, in the calculated amount of $3,066, is 
denied.  



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


